TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00523-CV




                                     Lynda Estes, Appellant

                                                 v.

             Texas Department of Protective and Regulatory Services, Appellee




     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
       NO. C2003-0493A, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The trial court signed its final judgment on July 28, 2004, and appellant filed her

notice of accelerated appeal on August 9. On August 23, the trial court signed an order allowing

appellant’s counsel to withdraw. The record has not yet been filed, and the district clerk’s office

has informed this Court that they have attempted unsuccessfully to reach appellant by phone and by

mail. On February 16, 2005, this Court sent appellant notice that the record was late and that

arrangements had to be made by February 28. That letter, sent to appellant’s last known address, was

returned to this Court as “not deliverable as addressed” and “unable to forward.” We have no other

contact information for appellant, who has never contacted this Court during the more than six

months since her notice of appeal was filed.
              Lacking any communication by appellant and any further means to contact her, we

therefore dismiss the appeal for want of prosecution on our own motion. Tex. R. App. P. 42.3(b).




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: March 14, 2005




                                               2